FILED
                              NOT FOR PUBLICATION                           JUL 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARCO STEFAN UNEPUTTY; DEBBY                     No. 09-74057
ENGELINE,
                                                 Agency Nos. A096-356-258
               Petitioners,                                  A096-356-259

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Marco Stefan Uneputty and Debby Engeline, natives and citizens of

Indonesia, petition for review of the Board of Immigration Appeals’ (“BIA”) order

denying their motion to reconsider. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reconsider,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005), and we deny in part

and dismiss in part the petition for review.

      The BIA did not abuse its discretion by denying petitioners’ motion to

reconsider where the motion was untimely and petitioners failed to identify any

error of fact or law in the BIA’s previous decision affirming an immigration

judge’s removal order. See 8 C.F.R. § 1003.2(b)(1), (2).

      We lack jurisdiction to review the BIA’s decision not to grant petitioners’

motion to reconsider sua sponte. See Mejia-Hernandez v. Holder, 633 F.3d 818,

823-24 (9th Cir. 2011).

      In light of our disposition, we need not address petitioners’ remaining

contentions.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    09-74057